Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  October 24, 2012                                                                                     Robert P. Young, Jr.,
                                                                                                                 Chief Justice

                                                                                                       Michael F. Cavanagh
                                                                                                             Marilyn Kelly
  144762                                                                                               Stephen J. Markman
                                                                                                       Diane M. Hathaway
                                                                                                           Mary Beth Kelly
                                                                                                           Brian K. Zahra,
  PEOPLE OF THE STATE OF MICHIGAN,                                                                                    Justices
            Plaintiff-Appellee,
  v                                                                 SC: 144762
                                                                    COA: 299484
                                                                    Wayne CC: 09-031564-FC
  JOHNNY LEE WILLIAMS,
           Defendant-Appellant.

  _________________________________________/

        On order of the Court, the application for leave to appeal the January 19, 2012
  judgment of the Court of Appeals is considered, and it is GRANTED, limited to the issue
  whether OV 19 (interference with the administration of justice) was correctly scored.

         We further ORDER the Wayne Circuit Court, in accordance with Administrative
  Order 2003-03, to determine whether the defendant is indigent and, if so, to appoint Neil
  J. Leithauser, if feasible, to represent the defendant in this Court. If this appointment is
  not feasible, the trial court shall, within the same time frame, appoint other counsel to
  represent the defendant in this Court.

         The Criminal Defense Attorneys of Michigan and the Prosecuting Attorneys
  Association of Michigan are invited to file briefs amicus curiae. Other persons or groups
  interested in the determination of the issue presented in this case may move the court for
  permission to file briefs amicus curiae.




                           I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           October 24, 2012                    _________________________________________
           t1017                                                               Clerk